Citation Nr: 0826180	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for throat injury residuals due 
to April 2001 VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that the veteran has throat injury residuals, to 
include difficulty eating, sleeping and laying flat, and 
depression; that are a proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or due 
to an event not reasonably foreseeable in the furnishing of 
VA medical treatment in April 2001.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for throat injury residuals due to VA medical treatment 
provided in April 2001 have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2003 
correspondence and a May 2005 statement of the case of the 
information and evidence needed to substantiate and complete 
his claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  March 2006 correspondence 
provided adequate notice of how disability ratings and 
effective dates are assigned. While the appellant may not 
have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim.  The claim was readjudicated in an August 2006 
supplemental statement of the case.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication, and the notice 
provided rebuts any suggestion of prejudice. 

Factual Background

The veteran essentially contends that he has throat injury 
residuals to include lesions, difficulty eating, sleeping and 
laying flat, hearing loss, and depression, as a result of VA 
medical treatment provided in April 2001.  See letter 
received in December 2001.  See also VA Form 21-4138, dated 
in January 2002.  

The veteran's September 1953 pre-induction examination and 
February 1956 separation examination reports showed normal 
clinical findings.  He did complain of decreased hearing 
acuity in February 1956, but audiometric studies showed no 
hearing impairment.  

At a July 2000 hearing conducted by RO personnel on a 
different issue the veteran testified that he had been 
treated, in pertinent part, for depression in 1995; and that, 
in part, Social Security Administration (SSA) disability 
benefits had been awarded him at that time.  Records 
pertaining to the SSA determination are not of record.  The 
Board observes, however, that the veteran has not alleged, 
nor does the record otherwise show, that Social Security 
records would include probative evidence in support of the 
veteran's claim that he has a disability due to VA medical 
care provided in April 2001.  

An April 2001 VA medical record shows that the veteran 
underwent a transesophageal [also known as 
"transoesophegeal"] echocardiography.  No complications 
were reported as a result of the procedure.  The impression 
was positive dobutamine stress echo.  The veteran, as part of 
a September 2006 VA Form 646, asserts that two attempts were 
necessary to insert the tube/instrument down his throat.  The 
available medical evidence does not support this allegation.  

A May 2001 VA progress note shows that the veteran complained 
of throat discomfort.  The veteran was not examined at that 
time.  

An August 2001 VA progress note shows that the veteran 
complained of left side neck pain, odynophagia of solid food, 
and dysphagia.  The symptoms had reportedly been present for 
several months.  The veteran refused examination of the 
larynx.  The veteran was referred for barium swallow testing.  

During a September 2001 VA outpatient examination the veteran 
complained of left side neck pain and dysphagia.  He also 
complained of voice changes.  He added that these symptoms 
had occurred since undergoing a VA transesophageal 
echocardiography in April 2001.  VA barium swallow testing 
accomplished in September 2001 showed no mass lesions or 
obstruction.  Tertiary contractions of the distal esophagus 
were noted.  

A September 2001 VA outpatient clinic report notes complaints 
of neck pain and dysphagia since an April 2001 procedure.  A 
September 2001 VA CT neck scan showed an enlarged left 
submandibular gland, probably due to inflammation.  No 
evidence of ductal calculi or mass lesion was observed.  A 
nexus opinion was not offered.

An October 2001 VA otorhinolaryngology follow-up note records 
complaints of neck pain.  A tender left submandibular gland 
was found at that time.

VA CT neck scan examination in November 2001 showed no 
pharyngeal or parapharyngeal abnormality, and essentially no 
laryngeal abnormality.  An enlarged left submandibular gland 
was shown.

A January 2002 VA psychiatric outpatient note records the 
appellant's complaint that depression had recurred after one 
year without medications.  Prozac was prescribed.  

A January 2003 private medical examination report shows that 
the veteran was examined by an otolaryngologist.  The 
appellant complained of throat problems since approximately 
April 2001, when he had a tube inserted into his throat in 
the course of VA heart work up.  He specifically complained 
of hoarseness, episodes of choking, decreased hearing, 
ringing in his ears, and intermittent dizziness.  Examination 
showed the veteran's throat, tongue, mouth floor, and tongue 
base to all be within normal limits.  Direct laryngoscopy 
fibroptic testing showed mobile vocal cords, with small 
mucosal polyps.  The remainder of the endolarynx, piriform 
fossae, and postcricoid areas were within normal limits.  
Neck examination revealed no nodes or bruits.  Severe 
discogenic disease was evident.  Audiometric examination 
showed a bilateral sensorineural hearing loss.  The diagnoses 
included left ceruminosis, bilateral high frequency 
sensorineural hearing loss, bilateral vocal cord polyps, and 
nasopharyngitis.  

Laws and Regulations

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to his 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that he has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32, 3.361(d)(2).

Analysis

As noted, the veteran claims that he has throat injury 
residuals, manifested by lesions, problems eating and 
sleeping, hearing loss, and depression due to an April 2001 
transesophageal echocardiograph performed by VA.  

The record, while reflecting that the veteran underwent such 
a procedure in April 2001, does not reveal any medical 
evidence that any claimed symptom was caused by the April 
2001 procedure.  The appellant's allegations of such a causal 
relationship lacks probative value, since he is a layman and 
thus lacks competence to offer a medical opinion on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no objective evidence that the veteran was a victim 
of negligence, or that he sustained an injury stemming from 
the medical procedure provided by VA in April 2001 that was 
not a foreseeable consequence.  There is no competent 
evidence that the veteran, in fact, currently suffers from 
any of his claimed symptoms which were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in its conducting the April 2001 transesophageal 
echocardiography, or by an event not reasonably foreseeable 
during such medical procedure.  Thus the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met.

While the veteran now claims problems with depression 
resulting from the April 2001 VA medical procedure the 
evidence shows that he experienced depression dating back to 
1995, i.e., years prior to the procedure.  Moreover, the 
evidence of record preponderates against finding that any 
preexisting depression disorder was aggravated by the April 
2001 VA medical procedure.  

In light of the foregoing, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
throat injury residuals is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


